No. 96-2379


United States of America,                      *
                                               *
      Appellee,                                *
                                               * Appeal from the United States
          v.          *                        District Court for the Eastern
                                               * District of Missouri.
Bennie Mandina,       *
                                               *           [UNPUBLISHED]
         Appellant.                            *




                          Submitted:    January 16, 1997

                            Filed:     March 5, 1997


Before LOKEN, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.



PER CURIAM.


     The district court1 in this case entered judgment against Bennie
Mandina on a guilty plea and he now appeals, arguing that certain pre-trial
motions of his were wrongly denied and that he should be allowed to
withdraw his plea because it was coerced.


     Mr. Mandina pleaded guilty in open court to the charges for which he
was sentenced.      By doing so, he forfeited his right to appeal pre-trial
rulings.       Camp v. United States, 587 F.2d 397, 399 (8th Cir. 1978).
Mr. Mandina could have sought the consent of the government and the
approval of the court to enter a conditional plea under Fed. R. Crim. P.
11(a)(2), but he did not.




     1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
     We are, moreover, unable to afford Mr. Mandina any relief on his
request that he now be allowed to withdraw his plea.   A claim that a plea
was involuntary must first be addressed to the district court which entered
judgment on it.      United States v. Murphy, 899 F.2d 714, 716 (8th Cir.
1990); see also Fed. R. Crim. P. 32(e).     Mr. Mandina made no motion to
withdraw his plea before the district court and therefore the question of
the voluntariness of the plea is not before us.


     We therefore affirm the judgment of the district court.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     2